DETAILED ACTION
1.	This office action is in response to communication filed on 04/08/2022. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s)	 1-2, 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen European Paten No. EP3726650.
Fig. 1 of Chen discloses  an antenna (antenna 104; paragraph 0025) arranged on or in a wearable audio device (100; wearable audio device; paragraph 0025) , comprising: a first curved arm (110a) coupled to a first port (port of 112a  connected to ground disc 106)  a second curved arm (110d) of equal size (equal in size of 110d) and equal shape (equal shape of 110c) as the first curved arm  (110a) and electrically coupled to a second port (feed port of 116), wherein the second curved arm (110d) is rotationally positioned 180 degrees (180 degrees  between 110a and 110d), relative to the first curved arm (110a), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of 104) of the wearable audio device (100).  
Regarding claim 2. The antenna of claim 1, Fig. 2 further comprising a bridge (ring 108) electrically coupled to the first curved arm (110a) and the second curved arm (110d).  
Regarding claim 4. The antenna of claim 1, Fig. 1 and Fig. 2 further disclose wherein the wearable audio device is an earbud (see Fig. 5A, 5B, 6A and 6B).  

Regarding claim 6. The antenna of claim 5, Fig. 2 further discloses wherein the surface (surface of 200) is substantially convex.  
Regarding claim 7. The antenna of claim 1, Fig. 1 further discloses wherein the antenna (104) is electrically small (small for the ear; see Fig. 5A, 5B, 6A and 6B).  
Regarding claim 8. The antenna of claim 1, wherein the first curved arm (110a) is electrically coupled to the first port (port of 112a connected to ground disc 106) via a first feed track (feed track of 112a), and wherein the second curved arm (110d)  is electrically coupled to the second port (feed port of 116)  via a second feed track (feed track  of 116).  
Regarding claim 9. The antenna of claim 8, wherein the first feed track (feed track of 112d) and the second feed track (feed track of 116) are substantially parallel (parallel of 112d and 116).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 2 above, and further in view of Orsi et al. Pub. No. 2015/0162660.
Chen as applied to claim 2 above discloses the bridge (ring 108) electrically coupled to the first curved arm (110a) and the second curved arm (110d); however, Chen does not disclose the bridge (108) 
Fig. 6C of Orsi et al. discloses  an antenna (paragraph 0020) arranged on comprising: a first curved arm (621) coupled to a first port (17) and a second curved arm (620) of equal size (equal in size of 620) and equal shape (equal shape of 620) as the first curved arm  (621) coupled to a second port (16), wherein the second curved arm (620) is rotationally positioned 180 degrees (180 degrees of  between 620 and 621), relative to the first curved arm (621), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of 608) of the antenna device (Fig. 76A); a bride (617, 12, 616)  electrically coupled to the first curved arm (621) and the second curved arm (621); wherein the bridge ((617, 12, 616)) has a minimum width (minimum width of 617 and 616) less a minimum width of the first curved arm (minimum width of 621)  and/or a minimum width of the second curved arm (minimum width of 620).  
Chen and Orsi et al. are common subject matter arms antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Orsi et al. into Chen for the purpose of providing radiation efficiency, a compound loop antenna (CPL) that transmit and receive modes with greater efficiency than a conventional antenna with a comparable size (paragraph 0035 of Oris et al.).
  
Allowable Subject Matter
6.	Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: radio frequency integrated circuit ("RFIC") configured to transmit or receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable 
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a radio frequency integrated circuit ("RFIC") configured to transmit a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a balun electrically coupled to the fixed matching network, the first port of the antenna, and the second port of the antenna, and configured to: receive the RF signal via the fixed matching network; generate a first differential signal based on the RF signal, wherein the first differential signal has a first phase; generate a second differential signal based on the RF signal, wherein the second differential signal has a second phase, and wherein the second phase differs from the first phase by a differential phase value; transmit the first differential signal to the first port of the antenna; and transmit the second differential signal to the second port of the antenna.  
9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a radio frequency integrated circuit ("RFIC") configured to receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first 

Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/23/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845